Citation Nr: 0803490	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a low back 
injury (previously considered as dorsolumbar back pain and 
spondylolysis), and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from December 1973 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the claim of service 
connection for a low back disability but denied entitlement 
to service connection.  A Notice of Disagreement (NOD) was 
filed in March 2004, and a Statement of the Case (SOC) was 
issued in August 2005.  The veteran perfected his appeal with 
the filing of a VA Form 9, Appeal to Board of Veterans' 
Appeals, in September 2005.  A hearing was held before a 
Decision Review Officer at the RO in January 2006, at which 
the veteran and his wife testified.  A Supplemental SOC 
(SSOC) was issued in December 2006.

The Board notes that the veteran has specified that he does 
not wish to initiate or pursue appeals with regard to a 
dental condition or tinnitus.  The sole issue on appeal is 
service connection for a low back disability.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a low back disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for PTSD, based on de novo 
review, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  By way of a May 1984 decision, the RO in Buffalo, New 
York denied service connection for a low back disorder, 
finding that there was no objective evidence of a current 
disability manifested by chronic dorsolumbar back pain, and 
that the veteran's spondylolysis was a constitutional and 
developmental abnormality which was not shown to be 
aggravated by service; the veteran did not appeal that 
decision and it became final in May 1985.

2.  Rating decisions dated in September 1996 and February 
2000 declined to reopen claims of service connection for a 
low back condition, finding no new and material evidence had 
been submitted.  Although appeals were initiated on both of 
these decisions, the veteran did not perfect his appeals 
following the issuance of an SOC.

3.  Evidence received since February 2000 has not been 
previously considered by agency decisionmakers, is not 
cumulative or redundant, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for residuals of a low back injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) recently addressed VA's duty to notify and assist in 
cases involving claims to reopen previously denied matters.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the single matter resolved in the veteran's 
favor in the decision below.  

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran's claim of service connection for a low back 
disability was initially denied in a May 1984 rating decision 
by the Buffalo RO, which addressed two separate back 
problems.  First, the RO denied service connection for 
spondylolysis on the basis that this condition was a 
congenital or developmental deformity not shown to be 
aggravated by military service.  Second, the RO denied 
service connection for dorsolumbar back pain on the basis 
that there was no evidence of a current disability.  
Beginning with a September 1996 rating decision, both these 
diagnoses were treated collectively as a low back disability, 
and the RO declined to reopen claims in September 1996 and 
February 2000 based on findings that no new and material 
evidence had been submitted.  The Board notes that at the 
time of these decisions, the standard defining new and 
material evidence was different; such evidence need not have 
raised a reasonable possibility of substantiating the claim.  
Instead, it must have been so significant that it must be 
considered to fairly decide the merits of the claim.  The 
1996 and 2000 decisions determined that the new evidence 
received at those times was not material, as it addressed a 
current disability arising from a post-service work accident, 
and hence need not be considered to fairly decide the merits 
of the claim.

At the time of the last final denial, (the February 2000 
decision), the evidence of record consisted of service 
medical and personnel records; VA treatment records from 1978 
to 1997; VA examination reports dated in April 1984, March 
1985, and March 1987; private treatment records or statements 
from Dr. A, Dr. P, Dr. We, and Dr. Wh; and a transcript of 
December 1985 hearing testimony before the Rating Board at 
the RO.

Since February 2000, the veteran has submitted, or VA has 
obtained on his behalf: VA treatment records from 1998 to 
2006; a VA examination report dated in August 2003; private 
treatment records or statements from Dr. Ba, Dr. Be, Dr. We, 
Dr. Z, and Dr. M; and the transcript of testimony by the 
veteran and his wife before a Decision Review Officer at the 
RO.

Previously unconsidered statements from Dr. P, Dr. Be, Dr. 
We, and Dr. Z all discuss the impact of the in-service 
automobile accident on current disability.  Additionally, a 
VA examiner offered an opinion relating the in-service 
accident and current disability.  These statements and 
opinions are not cumulative or redundant, they directly 
address the unestablished fact of a nexus between current 
disability and service, and they raise the reasonable 
possibility of substantiating the claim on their face.  Under 
the current new and material standard, the claim must be 
reopened. 

As new and material evidence has been received, the claim of 
entitlement to service connection for a low back disorder may 
be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a low back 
injury (previously considered as dorsolumbar back pain and 
spondylolysis) is reopened.  To this extent only the benefit 
sought on appeal is allowed.


REMAND

Direct service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Here, the veteran alleges that he incurred a weakened low 
back when he was ejected from a jeep during a documented 
automobile accident during service in 1976.  He contends that 
although he did sustain a separate injury in April 1990, long 
after separation from service, the disability resulting from 
that second injury would not be nearly as severe had he not 
had a pre-existing latent weakness of the low back caused by 
the inservice jeep accident.

The RO denied service connection for a low back disability 
based on findings that the in-service accident resulted in no 
chronic condition, and that all current impairment is 
directly attributable to the April 1990 work injury.  Private 
treatment records covering the period of time from service to 
the present, however, indicate that there was some back 
condition present prior to the 1990 injury.  Dr. P and Dr. Z 
both referred to treatment for cervical spine complaints, and 
VA treatment records also noted neck problems.  Dr. P 
reported in an April 1996 statement that he had also treated 
the veteran for myofascial strain of the midthoracic and T12-
L1 spine in 1982, 1984 and March 1990, all prior to the work 
injury.  Dr. P has destroyed his records as permitted under 
state law, but in January 2003, he recalled that the 
veteran's chiropractic treatment was related to an 
"automobile injury."

Dr. Wh stated in a January 1993 opinion that there was likely 
an asymptomatic degenerative pathology of the lumbar spine 
prior to the work injury.  He did not refer to the in-service 
accident.

Dr. Be opined in a February 2003 statement that the degree of 
degeneration present was consistent with the described 1976 
in-service injury.  Dr. Be did not , however, indicate any 
awareness of the intervening 1990 injury.

Dr. M, apparently in connection with a worker's compensation 
claim, described extensive degenerative changes and other 
radiographic findings of the low back, though he did not 
comment on the 1976 accident or indicate any condition pre-
existed the 1990 injury.

Finally, an August 2003 VA examiner stated that it was likely 
the current back problems are "not totally related to his 
service injury."  This infers that some degree of the 
present disability is related to the 1976 accident.

Because there is competent medical evidence of some 
disability of dysfunction of the low back prior to the April 
1990 work injury, and because several doctors have indicated 
a possible nexus between current disability and the in-
service accident, additional development for a medical 
opinion is required.  Additionally, attempts should be made 
to obtain any available records showing the veteran's 
condition around the time of the April 1990 work injury.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and 
disability evaluations.

2.  Make a second request that the veteran 
either contact the State of New York 
Workers' Compensation Board (WCB) and 
obtain records related to his April 1990 
work injury and resulting claim and supply 
such to VA for consideration, or supply VA 
with a signed WCB form OC-110a or signed 
and notarized consent to allow VA to 
obtain the records on his behalf.  If a 
release is received, take appropriate 
action to request the WCB records.

3.  Make a second request for either a 
signed VA form 21-4142, Authorization and 
Consent to Release Information to the VA, 
for Dr. William N. Capicotto, who took 
over Dr. White's practice.  The veteran 
should either provide the release or 
obtain the records himself and submit them 
to VA for review.  If a release is 
received, take appropriate action to 
request the records of Dr. White from Dr. 
Capicotto.

4.  Upon completion of the above 
development, and regardless of whether 
additional evidence is received, the 
veteran should be scheduled for a VA 
examination of the spine to assess the 
nature and likely etiology of any current 
disability.  The examiner must review the 
claims file in connection with the 
examination, and should opine as to 
whether it is at least as likely as not 
that there was a chronic low back 
disability prior to April 1990, and if so 
whether it is at least as likely as not 
that such was related to any aspect of the 
veteran's period of service, including the 
August 1976 in-service accident.  The 
examiner should also describe all current 
disability and opine as to whether it is 
at least as likely as not that any portion 
of current disability is related to the 
in-service accident.  

In so doing, the examiner should discuss 
the veteran's assertion that a back 
problem or weakness caused by his 
inservice jeep ejection in 1976 
contributed to any current back 
disability, including such disability 
related to the April 1990 work injury.  If 
any opinion cannot be offered without 
resort to mere speculation, the examiner 
should so state.

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re- 
adjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


